            Case 1:20-mc-00657-LY Document 5-1 Filed 06/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT FOR THE
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


JASON LEE VAN DYKE,                              §
                                                 §
       Plaintiff,                                §
                                                 §
       v.                                        § Case No.
                                                 §
THOMAS CHRISTOPHER RETZLAFF,                     §
a/k/a DEAN ANDERSON, d/b/a BV FILES,             §
VIAVIEW FILES, L.L.C., and VIA VIEW              §
FILES,                                           §
                                                 §
       Defendant.                                §

                         DECLARATION OF WALKER WICEVICH
I, Walker Wicevich, testify as follows:
       1.       I am a Special Agent at the Federal                            FBI   in Phoenix,
Arizona. I have held this position since 2009. As part of my duties, I investigate federal criminal
activity and specialize in computer-related crimes, including cyberstalking and online
harassment.
       2.       The FBI has an ongoing criminal investigation against Thomas Christopher
Retzlaff that involves allegations of computer-related crimes, including cyberstalking and online
harassment. I am the case agent, and am involved in all aspects of the investigation.
       3.       James McGibney is a cooperating FBI witness in the ongoing criminal
investigation against Mr. Retzlaff and others.
       4.       I have reviewed the subpoena served upon James McGibney by Defendant
Thomas Retzlaff in this action.
       5.       The subpoena encompasses nonpublic communications, information and materials
generated between Mr. McGibney and the FBI relating to the ongoing criminal investigation
against Mr. Retzlaff and others. The investigation also includes communication, information, and
material exchanged between Mr. McGibney and various state law enforcement agencies.
Disclosure would jeopardize FBI investigations into Mr. Retzlaff and others and assist in evasion
             Case 1:20-mc-00657-LY Document 5-1 Filed 06/23/20 Page 2 of 3




by providing insight into law enforcement activities; how the investigations are being conducted
and by whom; what information the FBI has in relation to the investigations; the techniques and
methods being used to gather the information; and the identities and personal information
concerning sources, witnesses, victims, and law enforcement agents.
        6.       The communications, information and materials exchanged between Mr.
McGibney and the FBI and subject to the subpoena also contain FBI investigative methods and
techniques that are unknown to the public. Their disclosure would jeopardize FBI investigations,
                                                 Mr. Retzlaff.
        7.       The communications, information and materials exchanged between Mr.
McGibney and the FBI that are subject to the subpoena include identities and personal
identifying information of nonparty victims, witnesses and law enforcement officials. Disclosure
would be an unjustified intrusion on their privacy and subject them to potential harassment and
reprisal.
        8.       On June 12, 2018, the FBI executed a search warrant at                 residence in
El Mirage, AZ.
        9.       While executing the search warrant, the FBI seized numerous pieces of evidence
including a computer. Mr. Retzlaff was present while the FBI searched his residence. During
execution of the search warrant, Mr. Retzlaff asked me whether James McGibney was behind the
search warrant. I did not share any details of the investigation with Mr. Retzlaff.
        10.      The information provided in this Declaration is based on my personal knowledge
and information obtained in the performance of my duties at the FBI
        11.      I declare under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief.




                                    [SIGNATURE PAGE FOLLOWS]




                                                 -2-
  Case 1:20-mc-00657-LY Document 5-1 Filed 06/23/20 Page 3 of 3




EXECUTED this ____ day of June, 2020.


                                ___________________________
                                Walker Wicevich
                                Special Agent, Federal Bureau of Investigation




                                  -3-
